DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 6/22/2021 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest a decoder coupled to the logic input signal, the plurality of consecutive increasingly delayed replicas, the captured counter value and the trigger signal, the decoder being configured to determine a decoded value based on values of the logic input signal and of the plurality of consecutive increasingly delayed replicas when the trigger signal is issued and to compute a capture value as the difference of the captured counter value logical left shifted by a first scale factor and the decoded value logical right shifted by a second scale factor as called for in claims 1 and 12; upon occurrence of an edge in the logic input signal, capturing a counter value of the free running counter and issuing a trigger signal; determining a decoded value based on the values of the logic input signal and the plurality of consecutive increasingly delayed replicas when the trigger signal is issued; and computing a capture value as the difference of the captured counter value logical left shifted by a first scale factor and the decoded value logical right shifted by a second scale factor as called for in claim 13.  Therefore, claims 1-21 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        7/8/2021